Title: To James Madison from William Pinkney, 15 March 1808
From: Pinkney, William
To: Madison, James



Sir,
London March 15th. 1808.

I have thought it my duty to send Mr. Canning a copy of a letter received from the American Consul at Gibraltar, and of an extract of a letter from the same place to a Merchant in London, relative to a very inconvenient misconception of the late Orders in Council by Sir Hugh Dalrymple.
Mr. Canning told me, the day after I sent him these papers, that Sr. Hugh Dalrymple had greatly mistaken the Orders in the respect alluded to, and that instructions should immediately be sent to correct the error; and he has since written me a note to that effect.  I have now the honor to transmit copies of my note and it’s enclosures, and of Mr. Canning’s reply.  I have the Honor to be, with perfect esteem and consideration, Sir, your Most Obt: Hble. Servt.

Wm: Pinkney

